Citation Nr: 0127618	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  95-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active naval duty from May 1973 to June 
1975.  

A Board of Veterans' Appeals (Board) decision in September 
1982 denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder

This matter is again before the Board on appeal from a 
February 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which found that no new and material evidence had been 
submitted to warrant reopening the veteran's claim.

This case was before the Board in September 2000, at which 
time it was remanded for the veteran to be scheduled for a 
Travel Board hearing.  In July 2001, he appeared for a 
personal hearing before the undersigned Member of the Board.  
At a pre-hearing conference, the veteran stated (and 
submitted a written statement to the same effect) that he 
wished to withdraw his appeal of a January 2000 RO decision 
which denied his claim for special monthly compensation based 
on the need for aid and attendance or at the housebound rate. 

In support of the veteran's application to reopen his claim 
for service connection for schizophrenia, he asserts, in 
part, that his psychotic disorder is etiologically related to 
in-service drug and alcohol use.  While he has not claimed 
that he currently is alcohol or drug dependent and has not 
filed a claim for service connection for such, the Board 
finds that the RO should clarify whether he wishes to file 
such a claim.  In the meantime, the Board's jurisdiction is 
limited to his application to reopen a claim for service 
connection for schizophrenia. 


FINDINGS OF FACT

1.  The last final denial of the veteran's claim of service 
connection for schizophrenia was by September 1982 Board 
decision.
2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for schizophrenia either does not 
bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1982 Board decision regarding the veteran's 
claim of service connection for schizophrenia is final.  38 
U.S.C. § 4004(b) (1976); 38 C.F.R. 
§ 19.104 (1982).

2.  Evidence submitted since the veteran was notified of the 
September 1982 decision is not new and material, and his 
claim of service connection for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An April 1975 service clinical record reflects that, in that 
month, the veteran was admitted to the Naval Regional Medical 
Center in Charleston, South Carolina, so that he could be 
transferred to the Naval Drug Rehabilitation Center in 
Jacksonville, Florida.  The assessment was drug abuse.  The 
service medical records show no psychiatric disorder.  The 
April 1975 separation examination included a normal 
psychiatric evaluation.  Service personnel records, including 
DD Form 214, reflect that the veteran was discharged from 
service because of drug abuse.

In his initial application for entitlement to service 
connection for a "nervous disorder," the veteran stated 
that his psychological disorder manifested in January 1975.  
By a June 1977 decision, the RO denied the veteran's claim, 
finding that his drug abuse constituted willful misconduct, 
and therefore precluded him from entitlement to VA disability 
compensation.  

The first post-service medical evidence showing that the 
veteran was treated for a psychiatric condition is a January 
1978 VA medical record showing that he was hospitalized in 
that month after displaying psychotic behavior with 
delusional ideation, gross loss of contact with reality, ego 
disorganization, and confusion.  It was noted that he had 
abused drugs, including marijuana, speed, and heroin.  The 
diagnosis was toxic psychosis.  The veteran responded to 
treatment, became lucid, and his delusion and hallucinations 
subsided within a few days.  

Other post-service evidence includes a March 1978 VA 
hospitalization summary reflecting that the veteran 
complained of being nervous around people and needed to be 
alone.  The diagnosis was paranoid schizophrenia.  He was 
treated with medication and discharged on an outpatient basis 
after two days.  

Another report shows that the veteran was hospitalized at a 
VA medical facility from late March to early April 1978.  He  
complained of nervousness, headaches, difficulty sleeping, 
and an inability to hold a job.  On mental status evaluation, 
his history of drug use was noted, and the veteran admitted 
to smoking marijuana on a regular basis.  He was treated with 
medication, and referred for activities to help him structure 
his leisure time.  The diagnosis was drug dependence, 
marijuana.  

A February 1980 report shows that a private physician 
performed a psychiatric evaluation of the veteran in 
September 1979.  The veteran complained of episodic anxiety, 
and stated that he had considerable difficulties with 
"nerves" during his active military duty.  He reported that 
his last three months of active duty were spent in a military 
psychiatric hospital.  The diagnosis was anxiety.  

At a February 1980 personal hearing before the RO, and again 
during a March 1981 hearing before a Member of the Board, the 
veteran testified that he had nervous problems during 
service.  He denied using drugs prior to service.  He 
admitted to in-service drug use in order to cope with 
emotional problems.  He stated that he did not seek medical 
treatment for a nervous condition until 1978.  

A VA medical report indicates that the veteran was 
hospitalized for one week in August 1980.  A mental status 
evaluation revealed that he was anxious, depressed, and 
appeared suspicious at times.  He admitted to drinking 
alcohol on a regular basis, and admitted to using hard drugs 
in the past.  He was treated through medication and 
counseling.  The diagnosis was schizophrenia, paranoid type, 
in remission; and alcoholism, habitual excessive drinking.

This case was previously before the Board in July 1981.  The 
Board's review of the claims file revealed that the April 
1975 service medical record indicated that the veteran had 
been transferred to a drug rehabilitation center in that 
month with a diagnosis of drug abuse.  However, as the claims 
file did not contain evidence concerning specific treatment 
in the Naval Drug Rehabilitation Center, the Board remanded 
the case and directed that the RO attempt to procure the 
putative  evidence.

Pursuant to the Board's remand directive, the RO submitted a 
request to the National Personnel Records Center (NPRC) to 
locate and obtain records "pertaining to treatment of the 
veteran at the National Drug Rehabilitation Center, 
Jacksonville, [Florida] from April to June 1975."  In July 
1981, the NPRC reported the following to the RO:

All available [service medical records] 
were sent to your office on 6/3/77 under 
above [claim number].  For search of 
clinical records please . . . resubmit.  
We need to know if treatment was in 
hospital or outpatient treatment.

In a second request, the RO provided the NPRC with details 
regarding the identified records.  In March 1982, the NPRC 
reported the following to the RO:

No additional medical records [are] on 
file in vet[eran's] medical record 
concerning treatment at [the] Naval Drug 
Rehabilitation Center.  

The claims file was returned to the Board for further 
appellate consideration in September 1982.  As noted in the 
Introduction above, the Board denied service connection for 
an acquired psychiatric disorder.  

The additional evidence received since the September 1982 
Board decision includes private medical records indicating 
that the veteran was hospitalized from October to December 
1982 after exhibiting progressive agitation, confusion, and 
erratic threatening behaviors.  He was treated with 
neuroleptic medication and counseling.  The diagnosis, in 
pertinent part, was schizophrenia, paranoid type; and drug 
and alcohol abuse.  

VA medical records reveal that the veteran was hospitalized 
from April to July 1984.  He was mildly anxious on admission, 
and showed some vague paranoid ideation.  Diagnosis, in 
pertinent part, was paranoid schizophrenia, decompensated; 
and excessive alcohol usage.  The veteran was again admitted 
for hospitalization at a VA medical center from December 1986 
to January 1987, and was diagnosed with schizophrenia, 
paranoid type.  

Additional medical records were obtained reflecting treatment 
for a psychiatric disorder the veteran received from private 
physicians between October 1979 and March 1988.  Included in 
were reports of the veteran's hospitalization in October  
1982, May 1984, and March 1988.  Diagnoses during that time 
period included substance abuse, mixed; and psychosis of 
undetermined type.  The medical records are negative for 
indicating that the veteran's mental disorder was related to 
his active military service.  

Of record is a March 1992 medical report from a licensed 
psychologist outlining treatment the veteran received since 
October 1981.  It was noted that his medical history included 
three commitments at VA medical centers and one admission to 
a state department of mental health.  It was reported that 
the veteran had been incarcerated for several years for 
selling cocaine, but was released from jail in July 1991.  
The psychologist did not provide a specific diagnosis, but 
stated that they continued to follow the veteran on an 
outpatient basis.  

In a January 1995 statement in support of his claim, the 
veteran contended that his "current nervous disorder and 
chemical imbalance is a direct result of the drug and alcohol 
abuse I had while on active duty."

Additional VA medical records dated between March 1978 and 
June 1993 were obtained, revealing continuous therapy and 
treatment the veteran received at VA facilities for 
schizophrenia.

In letters dated in October 1995 and May 1996, an outpatient 
therapist summarized treatment the veteran received for 
schizophrenia at the East Alabama Mental Health Center 
between 1981 and 1995.  The therapist noted the veteran's 
contention that his psychiatric problems began during his 
military service.  The therapist reported that the veteran's 
treatment at the Center began in 1981, when he was first 
evaluated in connection with a commitment petition filed by 
his family.  The therapist stated that, as of 1994, the 
veteran's Axis I diagnosis (under DSM III-R) was 
schizophrenia, paranoid type, chronic; alcohol abuse; and 
cocaine abuse.  The Axis II diagnosis was personality 
disorder, not otherwise specified.  The therapist attached to 
her letter three captioned newspaper photographs that the 
veteran had asked be submitted to show he had no psychiatric 
problems during his childhood. 

At an October 1997 hearing before a Member of the Board, the 
veteran testified that his first exposure to drugs happened 
while he was on active duty, when someone put drugs into his 
coffee.  He reported that "after they dropped in it in the 
first time, and I didn't have such a bad trip as they call 
it, then it became a means, a way of life."  The veteran 
testified that he was in a medical holding company for 3 or 4 
months before his discharge from service, but "really wasn't 
aware I was in a hospital."  He stated that he did not know 
what he was being treated for during the hospitalization.  He 
recalled that the service health care providers used hypnosis 
to calm him down, but did not recall being placed on 
medication.  He also reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).

This appeal was before the Board in November 1997, at which 
time the Board remanded the case with a directive that the RO 
attempt to obtain any records pertaining to disability 
benefits the veteran received from the SSA.  

The RO obtained the veteran's medical records from the SSA in 
May 1998.  The records show that he was entitled to SSA 
benefits, as the agency's medical assessments established 
that he became disabled in June 1979, and suffered from 
schizophrenic reaction, chronic undifferentiated type.  The 
SSA medical records contain no evidence that his 
schizophrenia is related to his military service.  Included 
with the SSA records were duplicate copies of a 1978 VA 
hospitalization report showing a diagnosis of marijuana 
dependence, and a May 1979 VA outpatient report showing that 
the veteran was referred for treatment at the East Alabama 
Mental Health Center.  

A VA aid and attendance examination in March 1998 revealed a 
diagnosis of bipolar disorder.  

Treatment records from a private psychiatric hospital, dated 
in March and July 1997, show a final Axis I diagnosis of 
bipolar I disorder, manic phase, severe, with psychosis; and 
polysubstance dependence.  The Axis II diagnosis was 
narcissistic personality disorder.  The records from the 
private hospital do not relate the veteran's psychiatric 
disorder to his active military service.  Although the 
veteran described aspects of his military service to the 
private examiners, there is no indication that he reported 
having a psychiatric disorder during his service.

By a January 2000 decision, the RO denied the veteran's claim 
of entitlement to service connection for schizophrenia, 
holding that no new and material evidence had been submitted 
to warrant reopening the veteran's claim, previously denied 
by the Board's September 1982 final decision.  
In February 2000, the RO received numerous additional 
summaries of VA hospitalization and outpatient reports, dated 
between September 1979 and February 1998, including duplicate 
medical reports associated with the claims file prior to the 
Board's September 1982 final decision.  Many of the VA 
hospitalizations indicate that the veteran was committed by 
court order when it was determined that he had become 
unmanageable.  Upon successful treatment, he was often 
discharged and followed as an outpatient.  The records reveal 
that he has been consistently diagnosed with schizophrenia 
since 1979, although a more recent diagnosis in February 1998 
was bipolar disorder.  

At the July 2001 hearing, the veteran reiterated his 
contention that his psychiatric disorder originated in 
service.  When asked when he first noticed that he had a 
medical problem, the veteran answered that it was the same 
day he was discharged from service, June 11, 1975, and at 
that time he was in the medical holding company in 
Jacksonville, Florida.  He believes that his mental disorder 
probably began after someone aboard his ship "dropped some 
acid in my coffee."  


Legal Criteria and Analysis

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  The 
statute pertaining to VA's duty to assist a claimant in 
developing the evidence in support of a claim was recently 
revised.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the U.S. Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 12 
Vet. App. 477 (1999), which held that VA could not assist in 
the development of a claim that was not well grounded.  The 
law provides that specific VA action is required to assist in 
developing a claim.  However, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) and is effective from November 9, 2000, except that 
the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in 38 
U.S.C.A. § 5103A "shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured."  
However, under the provisions of 38 U.S.C.A. § 5103A(g) the 
Secretary has proposed to provide limited assistance to 
claimants trying to reopen finally decided claims.  See 66 
Fed. Reg. 45,620.  Here, because the veteran's claim to 
reopen was received prior to August 29, 2001, the Board finds 
the amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the veteran's claim must be considered based upon 
the law effective prior to that revision.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, as the veteran has not 
identified any additional available relevant evidence, there 
is no further duty to assist the veteran with his application 
to reopen his claim.

As a preliminary matter, the Board finds it prudent to 
address the veteran's treatment at the Naval Drug 
Rehabilitation Center in Jacksonville, Florida, and his 
contention that there are medical records concerning that 
treatment which have not yet been associated with the claims 
file.  As noted, that contention was recognized at the July 
2001 hearing before the undersigned.  (See transcript, pp. 8, 
11).

On additional review of the claims file subsequent to the 
July 2001 hearing, the Board finds it evident that further 
requests for medical records pertaining to treatment at the 
Naval Drug Rehabilitation Center would be fruitless.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

However, as shown above, the RO contacted the NPRC on two 
separate occasions  to obtain the specific records identified 
by the veteran (and indicated by service medical evidence).  
The claims file reflects that the RO, pursuant to the 
directive of the July 1981 Board remand, sent two requests to 
the NPRC for medical records prior to the Board's issuance of 
the September 1982 rating decision.  Here, however, the 
attempts to obtain additional medical records were 
unsuccessful, and the RO informed the veteran and his 
representative of its inability to obtain said records in an 
April 1982 supplemental statement of the case.  In an August 
1982 statement, the veteran's representative acknowledged 
that the "request for additional records was made but 
unfortunately was fruitless, as there are no additional 
medical records on file."  In this regard, the Board 
observes that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts 
v. Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233 (1993).  Thus, in this case the Board will not 
require the RO to make another request for service medical 
records from the Naval Drug Rehabilitation Center.  

As shown, the veteran's claim of service connection for 
schizophrenia was last denied by September 1982 Board 
decision.  The September 1982 Board decision became final on 
the day he was notified of that decision.  38 U.S.C. § 
4004(b) (1976); 38 C.F.R. § 19.104 (1982).  

Despite the finality of a Board decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993). 

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  Service connection may also be 
granted for certain chronic diseases, including psychoses, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A.
§§ 1101, 1112 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2000).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Based on a review of the complete record in this case, the 
Board finds no new and material evidence has been submitted 
since the September 1982 Board decision that denied service 
connection for a psychiatric disorder.

In this case, the veteran's service records were associated 
with the claims folder and had been considered prior to the 
Board's September 1982 decision.  Accordingly, the Board 
finds that the photocopies of the exact same service records, 
as well as the additional copies of private medical reports, 
submitted since the 1982 decision are merely duplicative of 
evidence already of record.  Because the photocopies of the 
in-service and post-service medical records are duplicative, 
they are therefore redundant, and thus are not "new" as 
that term is defined in 38 C.F.R. § 3.156(a).  

Although the Board notes the veteran's contentions as to his 
belief that his psychiatric disability is related to his 
active military service, such lay statements do not 
constitute competent evidence inasmuch as opinions regarding 
such matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
That is, the veteran's statements on the etiology of his 
psychiatric condition are not material evidence, since he is 
a layman and has no competence to give a medical opinion on 
such matters.  Moray v. Brown, 5 Vet. App. 211 (1993).  Here, 
no party with medical competence has linked the veteran's 
schizophrenia, shown to have first manifested several years 
after his period of active duty, with any incident of his 
active service.  Medical evidence is required to establish 
such a relationship, the assertions of the veteran regarding 
this matter are not "material" as that term is used in 
38 C.F.R. § 3.156(a).  Further, it must be noted that in 
regard to the veteran's contentions that there is a 
relationship between his current schizophrenia and active 
service, or any incident of his service, the Court has held 
that lay assertions of medical causation are insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Moray, supra.

The Board recognizes that the medical records reflecting VA 
examinations, inpatient and outpatient treatment at VA 
medical centers, SSA medical examinations, treatment by 
private health care providers, and reports from the East 
Alabama Mental Health Center are "new" in the sense that 
they contain evidence which the Board did not have before it 
when issuing the September 1982 final decision.  The Board 
notes, however, that all such medical records documenting his 
treatment for schizophrenia simply reflect that he presented 
with complaints and symptoms related to that disability, and 
he was treated for the same no earlier than approximately 
four years after his period of active duty.  Significantly, 
all the medical records generated since the September 1982 
final decision, whether VA reports, or federal or state 
agency medical records, are negative for a specific 
etiological finding or opinion that the veteran's 
schizophrenia began during or is causally linked to any 
incident of his period of active duty.  To the contrary, the 
records which do reflect an opinion regarding the date of 
onset of the veteran's psychological disability, including 
the medical evidence the Board considered prior to the 
September 1982 decision, are essentially unanimous in 
establishing that his paranoid schizophrenia originated in or 
around 1979.

Even acknowledging that the VA and private medical records, 
SSA medical reports, and records from the Alabama Mental 
Health Center are "new," they are not material because they 
do not bear directly and substantially upon whether the 
veteran now has schizophrenia of service origin. 

In sum, the Board finds that no item of the additional 
evidence received subsequent to the Board's September 1982 
decision, by itself or in connection with evidence previously 
assembled, bears directly and substantially upon the specific 
matter under consideration, or is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for paranoid schizophrenia.  
38 C.F.R. § 3.156(a).  The new evidence does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the psychiatric disability from which the 
veteran currently suffers.  Accordingly, the veteran has not 
submitted "new and material evidence" to reopen the claim 
of service connection for schizophrenia.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for schizophrenia, the 
appeal is denied.





 _____________________________                     
_________________________	  
             R. F. WILLIAMS                                                 
H. N. SCHWARTZ
Member, Board of Veterans' Appeals            Member, Board 
of Veterans' Appeals

 

